                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

    STEVEN K. TOPLETZ,                                       §
                                                             §
                   Petitioner,                               §
                                                             §
    v.                                                       §
                                                             §   4:19-CV-820-RWS-KPJ
    JIM SKINNER,                                             §
                                                             §
                   Respondent.                               §
                                                             §
                                                             §

                              MEMORANDUM OPINION AND ORDER

         Pending before the Court is Petitioner Steven K. Topletz’s (“Petitioner”) Motion for

Temporary Restraining Order and Preliminary Injunction (the “Motion”) (Dkt. 3). Petitioner filed

the above-numbered petition for writ of habeas corpus pursuant to 28 U.S.C. ' 2254 (the

“Petition”) (Dkt. 1). The Petition was referred to the undersigned United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case

pursuant to 28 U.S.C. ' 636. The parties consented to the Magistrate Judge for the limited purpose

of deciding the temporary restraining order. See Dkt. 13.

         On November 25, 2019, the Court held a hearing to address whether the Court has

jurisdiction to decide the Motion (the “Jurisdiction Hearing”), wherein only Petitioner appeared.1

See Dkt. 5. After requesting leave to file additional briefing at the Hearing, Petitioner filed a

Supplemental Brief in Support of the Motion on November 26, 2019 (“Supplemental Brief”) (Dkt.

6), to specifically address the Court’s question regarding jurisdiction. The Court subsequently




1
 Petitioner represented to the Court that Respondent was served with both the Petition and the Motion, and Respondent
did not intend to respond until ordered to do so by the Court.

                                                         1
ordered Respondent Jim Skinner (“Respondent”) to file responsive briefing limited to the question

of the Court’s jurisdiction regarding this matter. See Dkt. 7. Respondent filed his Brief on Federal

Habeas Corpus Jurisdiction on December 3, 2019 (Dkt. 9). On December 5, 2019, the Court held

a hearing regarding Petitioner’s Motion (the “Motion Hearing”), wherein both the Petitioner and

the Respondent appeared. See Dkt. 13. Respondent represented that he is unopposed to the issuance

of a temporary restraining order, but opposed to the issuance of a preliminary injunction. See id.

                                     I.      BACKGROUND

       In 2018, Petitioner was served with post-judgment discovery in a case pending in the 416th

Judicial District Court in Collin County, Texas (the “Collin County Court”), Trial Court Cause

No. 416-04120-2012. See Dkt. 1. The Collin County Court ordered Petitioner to provide

information related to his assets and liabilities, such as financial documents for the Steven K.

Topletz 2011 Family Trust (the “Trust”), since Petitioner is a beneficiary. See id. Petitioner alleges

that he sent a letter to the trustee for the Trust requesting such documents, but the trustee denied

his request. See id. Because the trustee denied his request for documents, Petitioner alleges he

cannot comply with the Collin County Court’s order. See id. Thus, the Collin County Court found

Petitioner in contempt and sentenced him to up to six months in the Collin County Detention

Facility, or until he purged himself of contempt (the “Contempt Judgment”). See Dkt. 1. Petitioner

was immediately taken into custody by the Collin County Sheriff. Id.

       The same day the Collin County Court entered its Contempt Judgment, Petitioner filed a

petition for writ of habeas corpus with the Dallas Fifth Court of Appeals. See Dkt. 1. The Fifth

Court of Appeals denied Petitioner’s petition, holding that Petitioner had constructive possession

of the requested documents. See id. Petitioner moved for a rehearing with the Fifth Court of

Appeals and filed a second petition for writ of habeas corpus with the Supreme Court of Texas.



                                                  2
See id. Petitioner’s request for rehearing and second petition with the Supreme Court of Texas

were both denied. See id. On September 12, 2019, the Collin County Court issued a capias for

Petitioner’s arrest, which has since expired. See Dkt. 1-23. On October 8, 2019, the Collin County

Court issued an amended capias, which is currently active. See Dkt. 1-7. Petitioner filed the present

Petition on November 12, 2019. See id.

                                   II.     LEGAL STANDARD

       A temporary restraining order should be restricted to serving the underlying purpose of

preventing irreparable harm just so long as is necessary to hold a hearing, and no longer. Granny

Goose Foods v. Bhd. of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439 (1974). Federal Rule

of Civil Procedure 65 provides that “the Court may issue a temporary restraining order without

written or oral notice to the adverse party only if:

       (A) specific facts in an affidavit or a verified complaint clearly show that immediate and
       irreparable injury, loss, or damage will result to the movant before the adverse party can
       be heard in opposition; and
       (B) the movant’s attorney certifies in writing any efforts made to give notice and the
       reasons why it should not be required.”

FED. R. CIV. P. 65(b)(1). Additionally, a party seeking injunctive relief must show: (1) a substantial

likelihood of success on the merits; (2) a substantial threat that the movant will suffer irreparable

injury if the injunction is denied; (3) that the threatened injury outweighs any damage that the

injunction might cause the Defendant; and (4) that the injunction will not disserve the public

interest. See Palmer v. Waxahachie Indep. Sch. Dist., 579 F.3d 502, 506 (5th Cir. 2009); Nichols

v. Alcatel USA, Inc., 532 F.3d 364, 372 (5th Cir. 2008). The movant bears the burden to prove all

four requirements in order to be entitled to injunctive relief. See Palmer, 579 F.3d at 506.




                                                  3
                                         III.    ANALYSIS

    A. JURISDICTION

        At the Jurisdiction Hearing and in the Supplemental Brief, Petitioner argues that he is “in

custody” as required under the habeas corpus statute, and thus, the Court has jurisdiction to decide

Petitioner’s claims. See Dkt. 6. As indicated in Respondent’s Brief, Respondent agrees that this

Court has jurisdiction because Petitioner meets the “in custody” requirement. See Dkt. 9.

        AFederal courts are courts of limited jurisdiction. They possess only that power authorized

by Constitution and statute, which is not to be expanded by judicial decree.@ Kokkonen v. Guardian

Life Ins. Co. Of Am., 511 U.S. 375, 377 (1994). Courts must presume that a suit lies outside of this

limited jurisdiction, and the burden of establishing federal jurisdiction rests on the party seeking

the federal forum. Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001). The court may

sua sponte raise jurisdictional issues at any time. See MCG, Inc. v. Great W. Energy Corp., 896

F.2d 170, 173 (5th Cir. 1990). Federal courts must dismiss an action whenever it appears by

suggestion of the parties or otherwise that the court lacks jurisdiction over the subject matter.

        Federal district courts do not have jurisdiction to consider Section 2254 actions if, at the

time the petition is filed, the petitioner is not Ain custody@ under the conviction or sentence that the

petition attacks. Maleng v. Cook, 490 U.S. 488, 491 (1989). One is not Ain custody@ for a particular

conviction when he Asuffers no present restraint@ from the challenged conviction. Id. at 492. As

stated by the Supreme Court, the “custody” requirement of the habeas corpus statute is “designed

to preserve the writ of habeas corpus as a remedy for severe restraints on individual liberty.”

Hensley v. Municipal Court, San Jose Milpitas Judicial Dist., Santa Clara County, California, 411

U.S. 345, 351 (1973). In Hensley, the Court described three factors that courts must consider in

deciding whether a petitioner is “in custody” as required to seek a writ of habeas corpus: (1)



                                                   4
whether the petitioner is “subject to restraints not shared by the public generally;” (2) whether the

petitioner’s incarceration is “a speculative possibility that depends on a number of contingencies

over which he has no control;” and (3) whether a finding that the petitioner was not in custody

would “do no more than postpone this habeas corpus action until petitioner had begun service of

his sentence.” Id. at 351–52.

       First, Petitioner argues, and Respondent agrees, that Petitioner is subject to restraint not

shared by the public generally because of the active capias for his arrest. See Dkts. 6, 9. As the

Contempt Judgment sentences Petitioner to six months imprisonment and there is an active capias

for his arrest, Petitioner cannot freely go out in public without fear of arrest. See Hensley, 411 U.S.

at 351 (“His freedom of movement rests in the hands of the state judicial officers.”). As stated at

the Jurisdiction Hearing, the Court finds this factor weighs in favor of exercising jurisdiction.

       Second, Petitioner contends his incarceration is not a speculative possibility because he

does not have the ability to purge himself of contempt. See Dkt. 6. Respondent argues this factor

seems to weigh in favor of exercising jurisdiction, since the Court would have to reach the merits

of the Petition in order to deny jurisdiction. See Dkt. 9. Courts have found that jurisdiction for a

habeas petition does not exist when a petitioner has the ability to avoid incarceration to such a

degree that he essentially holds “the keys to the jailhouse door.” Spring v. Caldwell, 692 F.2d 994,

998 (5th Cir. 1982); see, e.g., Gore v. Callahan, 2015 WL 4162760, at *2 (N.D. Tex. July 7, 2015).

Petitioner distinguishes these cases, which largely involve contempt for nonpayment of fines or

child support, by arguing that he does not presently have the ability to purge himself of contempt

because he cannot provide the Collin County Court with the documents compelled. See Dkt. 6 at

8. Because the Court agrees with Respondent, that finding Petitioner does have the ability to purge

himself of contempt would require the Court to reach the merits of the case, the Court takes



                                                  5
Petitioner’s allegations on their face for the jurisdictional analysis. Therefore, the Court finds this

element favors exercising jurisdiction in this matter.

        Third, Petitioner argues, and Respondent does not dispute, that Petitioner is “in custody”

under the habeas statute because a finding that he is not in custody would simply postpone this

habeas corpus action until he is arrested and begins to serve his sentence. See Dkts. 6, 9. There is

no dispute that once Petitioner is in custody, the Court has jurisdiction to consider the Petition. As

acknowledged in Hensley, courts would “badly serve the purposes and the history of the writ to

hold that under these circumstances the petitioner’s failure to spend even [ten] minutes in jail is

enough to deprive the District Court of power to hear his constitutional claim.” Hensley, 411 U.S.

at 351. The Court finds this factor weighs in favor of exercising jurisdiction. Since all three Hensley

factors are present, the Court finds that it has jurisdiction to consider Petitioner’s claims.

    B. TEMPORARY RESTRAINING ORDER

        Upon consideration of the arguments presented in Petitioner’s Motion, and Respondent’s

lack of opposition to the issuance of a temporary restraining order, the Court finds that Petitioner

has sufficiently shown the need for a temporary restraining order in this matter.

        Petitioner argues he is unable to comply with the terms of the Contempt Judgment because

to purge himself of contempt, Petitioner would be required to provide the Collin County Court

with documents the trustee of the Trust has refused to give Petitioner. See Dkts. 3, 3-2, 3-9. As

Respondent is unopposed to the issuance of this Order, the Court accepts Petitioner’s arguments

at this time that there is a substantial likelihood of success of the merits.

        Petitioner has established the second element, that a substantial threat of irreparable injury

exists, as there is an active capias that commands “all law enforcement” to arrest Petitioner. See

Dkt. 1-7. Without the issuance of injunctive relief, Petitioner could be imprisoned.



                                                   6
        As to the third element, the Court finds that greater injury would be inflicted upon

Petitioner by denial of injunctive relief than would be inflicted upon Respondent by granting such

relief. Here, Respondent is unopposed to the issuance of a temporary restraining order, and

Respondent has acknowledged the level of harm Petitioner faces if injunctive relief is not granted.

See Dkts. 9, 12.

        As to the last element, Petitioner has established that the issuance of a temporary restraining

order will not disserve the public interest. As stated above, allowing Petitioner to maintain his

freedom until the Court fully considers the merits will simply maintain the status quo. Therefore,

the Court finds Petitioner has met his burden, and a temporary restraining order is appropriate in

this case.

                                      IV.     CONCLUSION

        Based on the foregoing, Petitioner’s Motion for Temporary Restraining Order (Dkt. 11) is

hereby GRANTED.

        IT IS THEREFORE ORDERED that Respondent Jim Skinner, in his official capacity as

Sherriff of Collin County, Texas, and Respondent’s officers, agents, servants, employees, and

attorneys who receive actual notice of this Order by personal service or otherwise, are hereby

temporarily restrained from enforcing any capias and commitment orders issued by the 416th

Judicial District Court of Collin County, Texas, pursuant to its March 18, 2019, Contempt

Judgment.

        IT IS FURTHER ORDERED that Respondent Jim Skinner, in his official capacity as

Sheriff of Collin County, Texas, shall immediately remove, deactivate, and/or disable any capias

or warrant for Petitioner’s arrest pursuant to the Contempt Judgment from the Texas Law

Enforcement Telecommunication System (“TLETS”).



                                                  7
           IT IS FURTHER ORDERED that Respondent Jim Skinner, in his official capacity as

    Sheriff of Collin County, Texas, shall take all other such measures reasonably necessary and

    available to him to remove from any state or federal law enforcement networks or databases any

    capias or warrant for Petitioner’s arrest issued pursuant to the Contempt Judgment.

           IT IS FURTHER ORDERED that Respondent Jim Skinner, in his official capacity as

    Sheriff of Collin County, Texas, in the event that Petitioner is detained by a peace officer outside

    of Collin County pursuant to a warrant or capias issued pursuant to the Contempt Judgment and

    such peace officer requests confirmation from Respondent that such warrant or capias is active,

    shall promptly notify such peace officer that any such warrant or capias is unenforceable pursuant

    to this Order.

           IT IS FURTHER ORDERED that a hearing on Petitioner’s Motion for Preliminary

    Injunction is set on Monday, December 16, 2019, at 1:00 p.m.

           IT IS FURTHER ORDERED that, in view of Petitioner’s prior payment of $500 bond as

.   a condition for his temporary release from the Collin County Detention Facility, and the preclusion

    of monetary harm to Respondent, Petitioner shall post bond in the amount of $0.

           IT IS FURTHER ORDERED that this Order shall remain in full force and effect until

    December 19, 2019, at 6:00 p.m.

              So ORDERED and SIGNED this 5th day of December, 2019.




                                                    ____________________________________
                                                    KIMBERLY C. PRIEST JOHNSON
                                                    UNITED STATES MAGISTRATE JUDGE



                                                     8
